DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20 and 42, drawn to a metallocene complex, classified in C07C, 2531/22
II. Claims 21-24, 30 and 43, drawn to a metallocene catalyst composition, classified in B01J 31/22.
III. Claims 25-29 and 31-34, drawn a polymerization process, classified in C08F 4/64189.
IV. Claims 35-36, drawn to a polymer, classified in C08F 210/16.
V. Claims 37-41, drawn to a ligand compound, classified in C07C 215/50.
The inventions are independent or distinct, each from the other because:
Inventions Group V and the rest of Groups I-IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the invention of the ligand compound of Group V cannot be used with the rest of Groups I-IV.
Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are the transition metal complex can function as a catalyst on its own and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the catalyst can be used in a materially different hydrogenation process.
Inventions III and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the polymer can be prepared by a different process.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search for Group I and Group II are not coextensive.
This application also contains claims directed to the following patentably distinct polymerization processes which are defined by various transition metal complexes.    
Applicant is required under 35 U.S.C. 121 to elect a single disclosed transition metal complexes species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the search for the different metallocene catalysts are not coextensive.
During a telephone conversation with Attorney Joseph Wrkich on July 30, 2021  a provisional election was made with traverse to prosecute the invention of Group I and species of complex 1 of claim 19, claims 1-20 and 42.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 21-41 and 43 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The search results have shown that the elected species is novel, therefore, the search is extended to the rest of the species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the use of term “if” introducing uncertainty to the claims and should be replaced with term such as “when”.
In claims 7, 17 and 42 respectively, the term “ethyanediyl” should be replaced with “1,2-ethyanediyl” in order to have proper antecedence.
Allowable Subject Matter
The subject matter of the instant claims are deemed to be novel and nonobvious over the cited prior art.  Prior art such as Atienza et al. (US 2018/0030167), Atienza et al. (WO 2018/022279), Atienza et al. (US 2016/0280722) and Atienza et al. (US 2014/0128557) teach various multi dentate [N,N,O,O] transition metal complexes similar to the transition metal complexes of the instant claims, however, those transition metal complexes differ from the transition metal complexes of the instant claims in that the cite cited prior art, the N links to the two benzene rings through two of a one-carbon-containing groups or two of a two-carbon-containing groups as compare to the N links to the two benzene ring through one of a one-carbon-containing group and one of a two or more carbon containing group of the instant claims.

Applicants are urged to check claims 21-34 and 43 for informalities in the event of rejoining those claims with claims 1-20 and 42 for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C LU whose telephone number is (571)272-1106.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/Primary Examiner, Art Unit 1765